ci department of the treasury internal_revenue_service p o box irs cincinnati oh number release date date date employer id number contact person id number contact telephone number form you must file tax years uil dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we’ll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service cincinnati oh legend b document c document k sole trustee m first beneficiary dear date date employer d number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code irc sec_501 we determined that you don’t qualify for exemption under sec_501 this letter explains the reasons for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you state that your purpose is to help disabled persons exit from social_security and related assistance thereby reducing the burden on governmental programs your goal is to attempt to unhook the words ‘permanently’ and ‘totally’ from the disabled individuals medically diagnosed social_security assistance applied title you claim to be formed as a_trust but you have declined to submit a copy of a_trust document you state that you have been making confidential trust submissions to the social_security administration ssa which will not be submitted to the irs we sent three requests for a conformed copy of your organizing document along with information regarding your planned operations you have yet to provide a complete signed copy of your organizing document you assert that the trust is in existence however and an individual_account for your first beneficiary whom we will call m has been funded you were established by k its sole trustee to hold property and disburse income to disabled beneficiaries including m currently you have only a single beneficiary m but intend to have other beneficiaries at some unspecified time we concluded that we need to know the identity of m but you refused to provide that information on the ground that m’s identity is confidential under medicaid rules you plan to establish a pooled_income_fund for this purpose but you have not explained the nature of the activities to be carried out by means of it your quest for exemption is mixed up somehow with k's efforts to obtain the ssa's approval of m's trust you have not explained the nexus however you mention the ssa's pass program in a couple of places without explaining its relevance to your programs you submitted a document titled b which is a compilation of multiple statutes excerpts from various legal texts court cases and comments from your founder a second document entitled c was also submitted this document provides that your general purposes are research demonstrate and facilitate long term disability assistance exit strategy assist with implementation of plans to achieve self-support and similar consider evident impeding activities assist with appropriate legal remedies selectively take on new cases optionally implement allowable associated managed investment fund s accomplish the purposes without materially diminishing existing financial assistance provided by the state and agencies to the second beneficiary every one of these items demanded an explanation you provided none you stated that your founder and sole trustee k devoted a large amount of time to the discovery of causes and the development of controls treatments and preventative measures related to medically diagnosed human physical and mental diseases and impairments k discovered in the course of his research that modifications to the living environment were necessary to maintain progress towards self-support and that a disabled individual’s specific needs may include custom requirements that he would otherwise neither be able to facilitate or accommodate you have furnished no explanation how you will utilize this discovery other than the cryptic statement that the trust document is based on social_security law which enables certain facilitation accommodation and investment activities to be conducted on behalf of the disabled individual the sole source of continuing funding identified for the trust will be awards from civil and criminal cases on behalf of your disabled beneficiaries we requested information about your litigation on behalf of your disabled beneficiaries you stated only that numerous filings have been made over many years with local law enforcement federal enforcement and other government agencies including filings with federal court with respect to an unidentified first disabled beneficiary and that in addition criminal charges are anticipated no further explanation was provided your initial funding came about because of a social_security law that enabled the management of inheritance received through a will of a deceased parent guardian an unidentified disabled beneficiary’s place of residence to which many disability modifications had been added was jeopardized somehow by the passing of the parent guardian a specifically tailored trust was needed to ensure that progress towards self-support was not disrupted you provided no explanation of the pertinence of the facts described to your activities if a conflict arises between irs regulations and other agencies such as social_security you will proceed tax exempt status is not being sought for individual disabled beneficiary accounts but for the pooled you have also made the following statements for which you have provided no explanations portion in favor of the statutes of social_security and other involved agencies support you will likely take on no new second beneficiaries until the trust is in its final form the trust is being created in connection with a specific social_security disability plan to achieve self- letter rev catalog number 47628k the pooled trust will be primarily responsible for the construction and management of individual accounts selection of disabled individuals will likely be based on a compatible intent between the disabled individual and you as well as past successes substantial intellectual_property anticipated to be applicable to your activities is held by the trustee first beneficiary as new intellectual properties are discovered or created ownership will be determined at that time you indicated that you will accept donor advice on the use and distribution of funds you anticipate that both disabled social_security recipients and military veterans will be future beneficiaries of the trust receiving housing assistance tailored to the needs of the disabled individual your responses to our third request for additional information did not provide the specific information we requested the 18-page response included of an extensive analysis of multiple individual income_tax concepts and how they impact the disabled individual and included personal tax documents of k and a customized form_990 for the trust you stated that the trust will be able to assist other disabled individuals with their plans to achieve self-support via the pooled and special needs portion you did not explain how this portion would accomplish this or what it is a portion of finally you did not provide the requested contact phone number making it impossible for us to contact k for clarification of your activities and explanation of our needs financial data provided indicates that you have had expenses thus far for law books two post office boxes one safety deposit box and the irs application fee to date all expenses were covered by way of contributions resulting from the death of a parent guardian of the beneficiary law sec_501 of the code provides for the recognition of exemption of organizations that are organized and operated exclusively for religious charitable or other purposes as specified in the statute no part of the net_earnings may inure to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization limit the purposes of such organization to one or more exempt purposes and do not expressly empower the organization engage otherwise than as an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 holds that an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose an organization’s assets will be considered dedicated to an exempt_purpose for example if upon dissolution such assets would by reason of a provision in the organization’s articles or operation of law be distributed for one or more exempt purposes sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt letter rev catalog number 47628k purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively charitable purposes unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests revproc_2018_5 2018_1_irb_2321 section and its predecessors provides that a favorable determination_letter or ruling will be issued to an organization only if its application and supporting documents establish that it meets the particular requirements of the section under which exemption from federal_income_tax is claimed sec_3 states that a determination_letter or ruling on exempt status is issued based solely upon the facts and representations contained in the administrative record the applicant is responsible for the accuracy of any factual representations contained in the application in 372_fsupp_770 e d cal the court concluded that one seeking a tax exemption has the burden of establishing his right to a tax-exempt status pius xii academy v commissioner tcmemo_1982_97 provides that an organization must establish through the administrative record that it operates as an exempt_organization denial of exemption may be based solely upon failure to provide information describing in adequate detail how the operational_test will be met in 82_tc_215 the administrative record did not demonstrate that the organization would operate exclusively in furtherance of an exempt_purpose therefore denial of organization’s request for tax-exempt status was reasonable 70_fedclaims_782 was an action for declaratory_judgment that the petitioner brought to challenge the denial of his application_for exempt status the court in finding that the actual purposes displayed in the administrative record supported the service’s denial stated it is well- accepted that in initial qualification cases such as this gaps in the administrative record are resolved against the applicant the court noted that if the petitioner had evidence that contradicted these findings it should have submitted it as part of the administrative process the court also highlighted the principle that exemptions from income_tax are matters of legislative grace ohio disability association v commissioner t c memo states denial is justified because responses to requests for additional information failed to supplement the initial application or clarify purposes and activities and generalizations did not provide sufficient detail to determine that the organization would be operated exclusively for exempt purposes application of law revproc_2018_5 provides that a ruling on exempt status is sec_3 based solely on facts and representations in the administrative file and section that a favorable determination_letter or ruling will be issued to an organization only if its application and supporting documents establish that it meets the particular requirements of the section under which exemption from federal_income_tax is claimed you have not provided supporting documentation sufficient to establish you meet the requirements of sec_501 of the code letter rev cataiog number 47628k sec_501 sets forth two main tests for qualification for exempt status as stated in sec_1_501_c_3_-1 an organization must be both organized and operated exclusively for purposes described in sec_501 you have not established through the administrative record that you have met the particular requirements of organizational_test described in sec_1_501_c_3_-1 and sec_1 c - b you refused to submit a complete copy of the trust agreement that is your purported organizing document the drafts that have been submitted do not contain either a valid purpose or dissolution clause without an organizing document in the administrative record you cannot establish that you meet the organizational_test described in sec_1_501_c_3_-1 and sec_1_501_c_3_-1 with regard to the operational_test described in sec_1_501_c_3_-1 although you have not provided a clear explanation of your program as a whole it is nevertheless clear that you are not operated exclusively for exempt purposes currently you have only a single beneficiary m whose relationship to you have not explained a_trust that has a single particular beneficiary such as you do at present will not qualify for exemption under sec_501 because it serves a private interest that of m rather than a public interest furthermore it is more or less clear that when you have established the pooled_income_fund you will maintain within it individual accounts for specified beneficiaries you are like the organization described in revrul_67_367 you do not therefore meet the requirement of sec_1_501_c_3_-1 ii that you establish you are not operated for the benefit of private individuals furthermore as regards your program as a whole a favorable determination_letter or ruling could not be issued to you because it cannot be established through the administrative record that it meets the particular requirements of the operational_test of sec_1_501_c_3_-1 as required by revproc_2018_5 section the description you have provided of your activities is persistently incoherent full of gaps and omissions and lacking in necessary explanatory matter frustrating all attempts to attain an understanding of them sufficient to support a determination that you are operated exclusively for exempt purposes under sec_501 detailed information regarding your planned activities was requested multiple times but the requested information was not submitted you have not provided detailed descriptions of your plans to assist disabled beneficiaries of social_security to exit from assistance programs your plans to continue your founder’s research have not been described in detail while some of the purposes and or activities could be conducted in a charitable manner without the detailed information regarding your operations it is unclear if your activities are charitable consequently even if the evidence in the administrative record that you are operated for the benefit of private individuals could be set_aside you still would not meet the organizational_test because you have failed to clearly show that your operations accomplish exclusively charitable purposes as required by sec_1_501_c_3_-1 because you have not submitted sufficient information establishing you are operated exclusively for c purposes like universal life church you have not carried the burden of establishing your right to a tax-exempt status like pius xii academy you failed to provide information describing in adequate detail how the operational_test will be met like la verdad your administrative record does not demonstrate that you would operate exclusively in furtherance of an exempt_purpose like new dynamics you have numerous gaps in your administrative record which you did not repair in the course of the administrative process like ohio disability association your responses to our requests for additional information failed to supplement the initial application or clarify purposes and activities therefore there is not sufficient documentation to establish that you are exempt from taxation as required by sec_501 of the code and revproc_2018_5 letter rev catalog number 47628k conclusion based on the information submitted you have failed to establish that you are organized and operated exclusively for exempt purposes within the meaning of sec_501 of the code and the related_income tax regulations therefore based on the administrative record you fail to qualify for exemption under sec_501 if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements if you don't agree you have a right to protest if you don’t agree with our proposed adverse determination to do so send us a protest within days of the date of this letter you must include your name address employer_identification_number ein and a daytime phone number a statement of the facts law and arguments supporting your position a statement indicating whether you are requesting an appeals_office conference the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative the following declaration for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i have examined this request or this modification to the request including accompanying documents and to the best of my knowledge and belief the request or the modification contains all relevant facts relating to the request and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if they haven’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you gave us a basis to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t given us a basis for reconsideration we’ll send your case to the appeals_office and notify you you can find more information in publication how to appeal an irs decision on tax-exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court later because the law requires that you use the irc administrative process first sec_7428 letter rev catalog number 47628k where to send your protest send your protest form_2848 if applicable and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance mail stop p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street mail stop cincinnati oh you can also fax your protest and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that they received it you can get the forms and publications mentioned in this letter by visiting our website at www irs gov forms- pubs or by calling 800-tax-form if you have questions you can contact the person listed at the top of this letter contacting the taxpayer_advocate_service the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or if you’ve tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call sincerely stephen a martin director exempt_organizations rulings and agreements letter rev catalog number 47628k
